CME GROUP INC.
AMENDED AND RESTATED OMNIBUS STOCK PLAN
(Effective May 13, 2009)

ARTICLE 1

EFFECTIVE DATE AND PURPOSE

1.1 Effective Date. The Plan was originally adopted as the Chicago Mercantile
Exchange Omnibus Stock Plan effective as of February 7, 2000, and was amended
and restated from time to time thereafter and is hereby further amended and
restated as of May 13, 2009.

1.2 Purpose of the Plan. The Plan is intended to further the growth and
profitability of the Company by increasing incentives and encouraging Share
ownership on the part of Employees of the Company and its Subsidiaries. The Plan
is intended to permit the grant of Awards that constitute “qualified
performance-based compensation” under section 162(m) of the Code.

ARTICLE 2

DEFINITIONS

The following words and phrases shall have the following meanings unless a
different meaning is plainly required by the context:

2.1 “1934 Act” means the Securities Exchange Act of 1934, as amended. Reference
to a specific section of the 1934 Act or regulation thereunder shall include
such section or regulation, any valid regulation promulgated under such section,
and any comparable provision of any future legislation or regulation amending,
supplementing or superseding such section or regulation.

2.2 “Affiliate” means any corporation or any other entity (including, but not
limited to, partnerships and joint ventures) controlled by the Company.

2.3 “Award” means, individually or collectively, a grant under the Plan of
Non-Qualified Stock Options, Incentive Stock Options, SARs, Stock Awards,
Performance Shares, Restricted Stock Units or Performance Stock Units.

2.4 Award Agreement” means the written agreement or notice setting forth the
terms and conditions applicable to an Award.

2.5 “Board” means the Board of Directors of the Company.

2.6 “Bonus Stock” means Shares under a Stock Award which are not subject to a
Period of Restriction.

2.7 “Cause” means, except as otherwise specified in a particular Award Agreement
or in an employment or similar agreement in effect between the Company or an
Affiliate and an Employee (which definition shall govern if in effect), (a) the
willful and continued failure (other than a failure resulting from the
Participant’s Disability) to substantially perform the duties assigned by the
Company, (b) the willful engaging in conduct which is demonstrably injurious to
the Company, monetarily or otherwise, including conduct that, in the reasonable
judgment of the Company, does not conform to the standard of the Company’s
executives or employees, (c) any act of dishonesty, commission of a felony, or
(d) a significant violation of any statutory or common law duty of loyalty to
the Company; provided, however, that following a Change of Control, “Cause”
means, except as otherwise specified in a particular Award Agreement or in an
employment or similar agreement in effect between the Company or an Affiliate
and an Employee (which definition shall govern if in effect), (a) the willful
and continued failure (other than a failure resulting from the Participant’s
Disability) to substantially perform the duties assigned by the Company, (b) the
willful engaging in conduct which is demonstrably injurious to the Company,
monetarily or otherwise, including conduct that does not conform to the standard
of the Company’s executives or employees, (c) any act of dishonesty, commission
of a felony, or (d) a significant violation of any statutory or common law duty
of loyalty to the Company.

1

2.8 “Change of Control” means, the occurrence of any of the following events:

(a) The acquisition by any individual, entity or group (within the meaning of
Section 13(d)(3) or 14(d)(2) of the 1934 Act) (a “Person”) of beneficial
ownership (within the meaning of Rule13d-3 promulgated under the 1934 Act) of
50% or more of either (1) the then outstanding Class A Shares (the “Outstanding
Class A Common Stock”) or (2) the combined voting power of the then-outstanding
voting securities of the Company entitled to vote generally in the election of
directors (the “Outstanding Company Voting Securities”); provided, however, that
for purposes of this paragraph (a) the following acquisitions shall not
constitute, or be deemed to cause, a Change of Control: (i) any increase in such
percentage ownership of a Person to 50% or more resulting solely from any
acquisition of shares directly from the Company or any acquisition of shares by
the Company; provided, that any subsequent acquisitions of shares by such Person
that would add, in the aggregate, 1% or more (measured as of the date of each
such subsequent acquisition) to such Person’s beneficial ownership of
Outstanding Class A Common Stock or Outstanding Company Voting Securities shall
be deemed to constitute a Change of Control, (ii) any acquisition by any
employee benefit plan (or related trust) sponsored or maintained by the Company
or any Affiliate; or (iii) any acquisition by any corporation pursuant to a
transaction which complies with clauses (1), (2) and (3) of paragraph (c) below
or (iv) any acquisition by an underwriter holding securities for an offering of
such securities; or

(b) Individuals who, as of the Effective Date, constitute the Board (the
“Incumbent Board”) cease for any reason to constitute at least a majority of the
Board; provided, however, that any individual becoming a Director subsequent to
the date hereof whose election, or nomination for election, was approved by a
vote of at least a majority of the Directors then comprising the Incumbent Board
shall be considered as though such individual were a member of the Incumbent
Board, but excluding, for this purpose, any such individual whose initial
assumption of office occurs as a result of an actual or threatened election
contest with respect to the election or removal of Directors or other actual or
threatened solicitation of proxies or consents, by or on behalf of a Person
other than the Board; or

(c) Consummation of a reorganization, merger or consolidation or sale or other
disposition of all or substantially all of the assets of the Company (a
“Business Combination”), in each case, unless, following such Business
Combination, (1) all or substantially all of the individuals and entities who
were the beneficial owners, respectively, of the then Outstanding Class A Common
Stock and Outstanding Company Voting Securities, immediately prior to such
Business Combination beneficially own, directly or indirectly, more than 50% of,
respectively, the then-outstanding shares of common stock and the combined
voting power of the then-outstanding voting securities entitled to vote
generally in the election of directors, as the case may be, of the corporation
resulting from such Business Combination (including, without limitation, a
corporation which as a result of such transaction owns the Company or all or
substantially all of the Company’s assets either directly or through one or more
subsidiaries) in substantially the same proportions as their ownership,
immediately prior to such Business Combination, of the Outstanding Class A
Common Stock and Outstanding Company Voting Securities, as the case may be,
(2) no Person (excluding any corporation resulting from such Business
Combination or any employee benefit plan (or related trust) of the Company or of
such corporation resulting from such Business Combination) beneficially owns,
directly or indirectly, 50% or more of, respectively, the then-outstanding
shares of common stock of the corporation resulting from such Business
Combination or the combined voting power of the then-outstanding voting
securities of such corporation except to the extent that such ownership existed
prior to the Business Combination and (3) individuals who were on the Incumbent
Board continue to constitute at least a majority of the members of the board of
directors of the corporation resulting from the Business Combination; provided,
however, that any individual becoming a Director subsequent to the date hereof
whose election, or nomination for election, was approved by a vote of at least a
majority of the Directors then comprising the Incumbent Board shall be
considered as though such individual were a member of the Incumbent Board, but
excluding, for this purpose, any such individual whose initial assumption of
office occurs as a result of an actual or threatened election contest with
respect to the election or removal of directors or other actual or threatened
solicitation of proxies or consents, by or on behalf of a Person other than the
Board; or

(d) Approval by the stockholders of the Company of a complete liquidation or
dissolution of the Company.

Notwithstanding the foregoing, with respect to an Award that is subject to
Section 409A of the Code (and to the extent necessary to comply with
Section 409A of the Code) a Change of Control shall not be deemed to occur
unless it qualifies as a change in ownership or effective control of the Company
for purposes of Section 409A of the Code.

2.9 “Class A Shares” means shares of the Company’s Class A common stock, $.01
par value.

2.10 “Code” means the Internal Revenue Code of 1986, as amended. Reference to a
specific section of the Code or regulation thereunder shall include such section
or regulation, any valid regulation promulgated thereunder, and any comparable
provision of any future legislation or regulation amending, supplementing or
superseding such section or regulation.

2.11 “Committee” means the Compensation Committee of the Board of Directors
appointed (pursuant to Section 3.1) to administer the Plan.

2.12 “Company” means CME Group Inc. (formerly Chicago Mercantile Exchange
Holdings Inc.), a Delaware corporation, or any successor thereto.

2.13 “Director” means any individual who is a member of the Board.

2.14 “Disability” means disability as determined pursuant to the long-term
disability plan or policy of the Company or its Subsidiaries in effect at the
time of such disability and applicable to a Participant.

2.15 “Employee” means an employee of the Company, its subsidiaries, or an
Affiliate designated by the Board or the Committee (collectively “an Employer”).
“Employee” does not include an individual who is not contemporaneously
classified as an Employee for purposes of an Employer’s payroll system. In the
event any such individual is reclassified as an Employee for any purpose,
including, without limitation, any government agency or as a result of any
private lawsuit, action, or administrative proceeding, such individual will,
notwithstanding such reclassification, remain ineligible for participation
hereunder and will not be considered an Employee for purposes of this Plan. In
addition to and not in derogation of the foregoing, the exclusive means for an
individual who is not contemporaneously classified as an Employee of an Employer
on an Employer’s payroll system to become eligible to participate in this Plan
is through an amendment to this Plan which specifically renders such individual
eligible for participation hereunder.

 

2.16 “Exercise Price” means the price at which a Share subject to an Option may
be purchased pursuant to the exercise of the Option or the base price at which
an SAR may be exercised with respect to a Share, as applicable.

2.17 “Fair Market Value” means, (i) the closing sales price per Share on such
date, as reported by the Composite Transactions reporting system or if not so
reported, as reported by the NASDAQ Global Select Market or (ii) in the event
the Shares are not traded on such date, the closing price per Share, as so
reported on the immediately preceding date on which trading occurred, or if not
so reported, as reported by any national securities exchange on which the Shares
are listed.

2.18 “Fiscal Year” means the fiscal year of the Company.

2.19 “Grant Date” means, with respect to an Award, the date that the Award is
granted.

2.20 “Incentive Stock Option” means an Option that is designated as an Incentive
Stock Option and is intended by the Committee to meet the requirements of
section 422 of the Code.

2.21 “Non-Qualified Stock Option” means an Option that is not an Incentive Stock
Option.

2.22 “Option” means an option to purchase Shares which is granted by the
Committee pursuant to Article 5.

2.23 “Participant” means an individual with respect to whom an Award has been
granted and remains outstanding.

2.24 “Performance Goals” means such criteria and objectives as may be
established by the Committee, which shall be satisfied or met (i) as a condition
to the exercisability of all or a portion of an Option or SAR, (ii) as a
condition to the grant of an Award, or (iii) during the applicable Performance
Period or Period of Restriction, as a condition to the Participant’s receipt of
the Shares subject to a Restricted Stock Award, the receipt of Shares, cash or
any combination thereof subject to a Performance Stock Unit Award or, in the
case of a Performance Share Award, of the Shares subject to such Award and/or
the payment with respect to such Award. In the case of an Award that is intended
to qualify as “qualified performance-based compensation” under section 162(m) of
the Code, such Performance Goals may include any or all of the following or any
combination thereof: gross margin, operating margin, revenue growth, free cash
flow, cash earnings, operating expenses, expense reductions, operations
efficiency, operating cash flow, earnings per share, economic value added,
cash-flow return on investment, net income, total shareholder return, return on
investment, return on equity, return on assets, the attainment by a Share of a
specified Fair Market Value for a specified period of time, an increase in the
Fair Market Value of a Share, or any increase or decrease of one or more of the
foregoing over a specified period. Such Performance Goals may relate to the
performance of the Company, an Affiliate, any portion of the business, product
line, or any combination thereof, relative to a market index, a group of other
companies (or their subsidiaries, business units or product lines), or a
combination thereof, all as determined by the Committee. If the Committee
desires that compensation payable pursuant to any Award subject to Performance
Goals be “qualified performance-based compensation” within the meaning of
section 162(m) of the Code, the Performance Goals (i) shall be established by
the Committee no later than the end of the first 90 days of the Performance
Period or Period of Restriction, as applicable (or such other time prescribed by
the Internal Revenue Service) and (ii) shall satisfy all other applicable
requirements imposed by Treasury Regulations promulgated under section 162(m) of
the Code, including the requirement that such Performance Goals be stated in
terms of an objective formula or standard.

2.25 “Performance Period” means the period designated by the Committee during
which the Performance Goals applicable to an Award shall be measured.

 

2.26 “Performance Share” means a right, contingent upon the attainment of
specified Performance Goals within a specified Performance Period, to receive
one Share, which may be Restricted Stock, or in lieu of all or a portion
thereof, the Fair Market Value of such Share in cash.

2.27 “Performance Stock Unit” means the right to receive cash or shares in the
future subject to the satisfaction of performance targets, which may include
Performance Goals.

2.28 “Period of Restriction” means the period during which Restricted Stock is
subject to forfeiture and/or restrictions on transferability.

2.29 “Plan” means this CME Group Inc. Amended and Restated Omnibus Stock Plan,
as set forth in this instrument and as hereafter amended from time to time.

2.30 “Restricted Stock Unit” means the right to receive cash or shares in the
future subject to the satisfaction of conditions related to continued employment
or service.

2.31 “Restricted Stock” means Shares under a Stock Award which are subject to a
Period of Restriction.

2.32 “Retirement” means a Participant’s Termination of Service (other than for
Cause) on or after attaining his or her “normal retirement date” as defined in
the Pension Plan for Employees of Chicago Mercantile Exchange Inc. (whether or
not such Participant participates in such plan).

2.33 “Rule 16b-3” means Rule 16b-3 promulgated under the 1934 Act, as amended,
and any future regulation amending, supplementing or superseding such
regulation.

2.34 “Share” means a share of any class, and of any series within a class, of
the Company’s common stock.

2.35 “Stock Appreciation Right” or “SAR” means an Award, granted alone, in
reference to or in tandem with a related Option, which pursuant to Article 6 is
designated by the Committee as an SAR.

2.36 “Stock Award” means an Award of Restricted Stock or Bonus Stock.

2.37 “Ten Percent Holder” means an Employee (together with persons whose stock
ownership is attributed to the Employee pursuant to section 424(d) of the Code)
who, at the time an Option is granted, owns stock representing more than ten
percent of the voting power of all classes of stock of the Company (or of any
parent or subsidiary as defined in section 424 of the Code).

2.38 “Termination of Service” means a “separation from service” within the
meaning of Section 409A of the Code. For this purpose, a Termination of Service
includes, but not by way of limitation, a termination by resignation, discharge
with or without Cause, death, Disability, or Retirement, but excludes any such
termination where there is a simultaneous reemployment by the Company or an
Affiliate.

ARTICLE 3

ADMINISTRATION

3.1 The Committee. The Plan shall be administered by the Committee. The
Committee shall consist of not less than two (2) Directors. The members of the
Committee shall be appointed from time to time by, and serve at the pleasure of,
the Board. It is intended that each member of the Committee shall qualify as
(a) a “non-employee director” under Rule 16b-3, and (b) an “outside director”
under section 162(m) of the Code and (c) an “independent director” under the
listing standards applicable to the Company. If it is later determined that one
or more members of the Committee do not so qualify, actions taken by the
Committee prior to such determination shall be valid despite such failure to
qualify.

 

3.2 Authority and Action of the Committee. It shall be the duty of the Committee
to administer the Plan in accordance with the Plan’s provisions. The Committee
shall have all powers and discretion necessary or appropriate to administer the
Plan and to control its operation, including, but not limited to, the power to

(a) determine which Employees shall be eligible to receive Awards and to grant
Awards,

(b) prescribe the form, amount, timing and other terms and conditions of each
Award,

(c) interpret the Plan and the Award Agreements,

(d) adopt such procedures as it deems necessary or appropriate to permit
participation in the Plan by eligible Employees,

(e) adopt such rules as it deems necessary or appropriate for the
administration, interpretation and application of the Plan, and

(f) interpret, amend or revoke any such procedures or rules.

A majority of the Committee shall constitute a quorum. The acts of the Committee
shall be either (i) acts of a majority of the members of the Committee present
at any meeting at which a quorum is present or (ii) acts approved in writing by
all of the members of the Committee without a meeting.

3.3 Delegation by the Committee. The Committee, in its sole discretion and on
such terms and conditions as it may provide, may, consistent with law, delegate
all or any part of its authority and powers under the Plan to one or more
Directors and/or officers of the Company; provided, however, that the Committee
may not delegate its authority or power with respect to (a) any officer of the
Company with regard to the selection for participation in this Plan of an
officer or other person subject to Section 16 of the 1934 Act or decisions
concerning the timing, pricing or amount of an award to such an officer or
person or (b) any Award that is intended to satisfy the requirements applicable
to “qualified performance-based compensation” under section 162(m) of the Code.

3.4 Decisions Binding. All determinations, decisions and interpretations by the
Committee, the Board, and any delegate of the Committee pursuant to the
provisions of the Plan shall be final, conclusive, and binding on all persons,
and shall be given the maximum deference permitted by law.

2

ARTICLE 4

SHARES SUBJECT TO THE PLAN

4.1 Number of Shares. Subject to adjustment as provided in Section 4.3,
8,045,975 Shares shall be available for grants of Awards under the Plan. The
maximum number of Shares with respect to which Awards may be granted during any
Fiscal Year to any person shall be 250,000, subject to adjustment as provided in
Section 4.3. The maximum number of shares which may be granted under the Plan
pursuant to Incentive Stock Options is 200,000. Shares awarded under the Plan
may be either authorized but unissued Shares, authorized and issued Shares
reacquired and held as treasury Shares or a combination thereof.

4.2 Lapsed Awards. To the extent that Shares subject to an outstanding Option
(except to the extent Shares are issued or delivered by the Company in
connection with the exercise of a tandem SAR) or other Award are not issued or
delivered by reason of the expiration, cancellation, forfeiture or other
termination of such Award or by reason of the delivery or withholding of Shares
to pay all or a portion of the exercise price of an Award, if any, or to satisfy
all or a portion of the tax withholding obligations relating to an Award, then
such Shares shall again be available under this Plan.

 

4.3 Adjustments in Awards and Authorized Shares. In the event of any merger,
reorganization, consolidation, recapitalization, liquidation, stock dividend,
split-up, Share combination, or other similar change in the corporate structure
of the Company affecting the Shares, the Committee shall adjust the number,
class and series of securities available under the Plan, the number, class,
series and purchase price of securities subject to outstanding Awards, and the
numerical limits of Section 4.1 in such manner as the Committee in its sole
discretion shall determine to be appropriate to prevent the dilution or
diminution of such Awards. If any such adjustment would result in a fractional
security being (a) available under this Plan, such fractional security shall be
disregarded, or (b) subject to an outstanding Award under this Plan, the Company
shall pay the holder of such Award, in connection with the first vesting,
exercise or settlement of such Award in whole or in part occurring after such
adjustment, an amount in cash determined by multiplying (i) the fraction of such
security (rounded to the nearest hundredth) by (ii) the excess, if any, of
(A) the Fair Market Value on the vesting, exercise or settlement date over
(B) the Exercise Price, if any, of such Award, provided that such payment may be
accomplished in compliance with the provisions of Section 409A of the Code.

ARTICLE 5

STOCK OPTIONS

5.1 Grant of Options. Subject to the provisions of the Plan, Options may be
granted to such Employees at such times, and subject to such terms and
conditions, as determined by the Committee in its sole discretion. An Award of
Options may include Incentive Stock Options, Non-Qualified Stock Options, or a
combination thereof; provided, that no Awards of Options shall be granted more
than ten years after the date this amendment and restatement of the Plan is
approved by the Company’s stockholders.

5.2 Award Agreement. Each Option shall be evidenced by an Award Agreement that
shall specify the Exercise Price, the expiration date of the Option, the number,
class and, if applicable, series of Shares to which the Option pertains
(provided that Incentive Stock Options may be granted only with respect to
Class A Shares), any conditions to the exercise of all or a portion of the
Option, and such other terms and conditions as the Committee, in its discretion,
shall determine. The Award Agreement pertaining to an Option shall designate
such Option as an Incentive Stock Option or a Non-Qualified Stock Option.
Notwithstanding any such designation, to the extent that the aggregate Fair
Market Value (determined as of the Grant Date) of Shares with respect to which
Options designated as Incentive Stock Options are exercisable for the first time
by a Participant during any calendar year (under this Plan or any other plan of
the Company, or any parent or subsidiary as defined in section 424 of the Code)
exceeds the amount established by the Code, such Options shall constitute
Non-Qualified Stock Options. For purposes of the preceding sentence, Incentive
Stock Options shall be taken into account in the order in which they are
granted.

5.3 Exercise Price. Subject to the provisions of this Section 5.3, the Exercise
Price with respect to Shares subject to an Option shall be determined by the
Committee in its sole discretion.

5.3.1. Non-Qualified Stock Options. In the case of a Non-Qualified Stock Option,
the Exercise Price may be equal to or greater than one hundred percent (100%) of
the Fair Market Value of a Share on the Grant Date, as shall be determined by
the Committee in its sole discretion.

5.3.2. Incentive Stock Options. In the case of an Incentive Stock Option, the
Exercise Price shall be not less than one hundred percent (100%) of the Fair
Market Value of a Share on the Grant Date; provided, however, that the Exercise
Price with respect to a Ten Percent Shareholder shall not be less than one
hundred-ten percent (110%) of the Fair Market Value of a Share on the Grant
Date.

 

5.4 Expiration of Options.

5.4.1. Expiration Dates. Each Option shall terminate not later than the
expiration date specified in the Award Agreement pertaining to such Option;
provided, however, that the expiration date shall not be later than the tenth
anniversary of its Grant Date and the expiration date with respect to an
Incentive Stock Option granted to a Ten Percent Holder shall not be later than
the fifth anniversary of its Grant Date.

5.4.2. Termination of Service. Unless otherwise specified in the Award Agreement
pertaining to an Option or provided by the Committee, each Option granted to a
Participant shall terminate no later than the first to occur of the following
events:

(a) The expiration of ninety (90) days from the date of the Participant’s
Termination of Service for any reason other than the Participant’s death,
Disability, Retirement or Termination of Service for Cause;

(b) The expiration of one (1) year from the date of the Participant’s
Termination of Service by reason of the Participant’s Disability or Retirement
(provided, that the portion of any Incentive Stock Option exercised more than
three months after such Termination of Service shall be deemed a Non-Qualified
Option);

(c) The date of the Participant’s Termination of Service for Cause; or

(d) The expiration date specified in the Award Agreement pertaining to such
Option.

5.4.3. Death of Employee. Unless otherwise specified in the Award Agreement
pertaining to an Option, if a Participant to whom an Option has been granted
dies while an Employee but prior to the expiration, cancellation, forfeiture or
other termination of such Option, such Option shall become exercisable in full
upon the Participant’s death and shall be exercisable thereafter until the
earlier of (a) the expiration of one (1) year after the date of death, or
(b) the expiration date specified in the Award Agreement pertaining to such
Option.

5.5 Exercisability of Options. Subject to Section 5.4, Options granted under the
Plan shall be exercisable at such times, and shall be subject to such
restrictions and conditions, as the Committee shall determine in its sole
discretion. After an Option is granted, the Committee, in its sole discretion,
may accelerate the exercisability of the Option.

5.6 Method of Exercise. Options shall be exercised by the Participant’s delivery
of a written notice of exercise to the Secretary of the Company (or its
designee), setting forth the number of Shares with respect to which the Option
is to be exercised, accompanied by full payment of the Exercise Price with
respect to each such Share. The Exercise Price shall be payable to the Company
in full in cash or its equivalent (including, but not limited to, by means of, a
broker-assisted cashless exercise). The Committee, in its sole discretion, also
may permit exercise (a) by tendering previously acquired Shares having an
aggregate Fair Market Value at the time of exercise equal to the aggregate
Exercise Price of the Shares with respect to which the Option is to be
exercised, or (b) by any other means which the Committee, in its sole
discretion, determines to both provide legal consideration for the Shares, and
to be consistent with the purposes of the Plan.

As soon as practicable after receipt of a written notification of exercise and
full payment for the Shares with respect to which the Option is exercised, the
Company shall deliver to the Participant Shares (which may be in book entry or
certificate form) for such Shares with respect to which the Option is exercised.

5.7 Restrictions on Share Transferability. The Committee may impose such
restrictions on any Shares acquired pursuant to the exercise of an Option as it
may deem advisable, including, but not limited to, restrictions related to
applicable Federal securities laws, the requirements of any national securities
exchange or system upon which Shares are then listed or traded, or any blue sky
or state securities laws.

ARTICLE 6

STOCK APPRECIATION RIGHTS

6.1 Grant of SARs. Subject to the provisions of the Plan, SARs may be granted to
such Employees at such times, and subject to such terms and conditions, as shall
be determined by the Committee in its sole discretion; provided, that any tandem
SAR related to an Incentive Stock Option shall be granted at the same time that
such Incentive Stock Option is granted.

6.2 Exercise Price and Other Terms. The Committee, subject to the provisions of
the Plan, shall have complete discretion to determine the terms and conditions
of SARs granted under the Plan; provided, however, that SARs may be granted only
with respect to Class A Shares. Without limiting the foregoing, the Exercise
Price with respect to Shares subject to an SAR may be equal to or greater than
one hundred percent (100%) of the Fair Market Value of a Share on the Grant
Date, as shall be determined by the Committee in its sole discretion; provided,
that the Exercise Price with respect to Shares subject to a tandem SAR shall be
the same as the Exercise Price with respect to the Shares subject to the related
Option.

6.3 SAR Agreement. Each SAR grant shall be evidenced by an Award Agreement that
shall specify the Exercise Price, the term of the SAR, the conditions of
exercise, and such other terms and conditions as the Committee, in its sole
discretion, shall determine.

6.4 Expiration of SARs

6.4.1. Expiration Dates. Each SAR shall terminate not later than as of the
expiration date specified in the Award Agreement pertaining to such SAR;
provided, however, that the expiration date with respect to a tandem SAR shall
not be later than expiration date of the related Option.

6.4.2. Termination of Service. Unless otherwise specified in the Award Agreement
pertaining to an SAR, each SAR granted to a Participant shall terminate no later
than the first to occur of the following events:

(a) The expiration of ninety (90) days from the date of the Participant’s
Termination of Service for any reason other than the Participant’s death,
Disability, Retirement or Termination of Service for Cause;

(b) The expiration of one (1) year from the date of the Participant’s
Termination of Service by reason of the Participant’s Disability or Retirement;

(c) The date of the Participant’s Termination of Service for Cause; or

(d) The expiration date specified in the Award Agreement pertaining to such SAR.

6.4.3. Death of Employee. Unless otherwise specified in the Award Agreement
pertaining to an SAR, if a Participant to whom an SAR has been granted dies
while an Employee but prior to the expiration, cancellation, forfeiture or other
termination of such SAR, such SAR shall become exercisable in full upon the
Participant’s death and shall be exercisable thereafter until the earlier of
(a) the expiration of one (1) year after the date of death, or (b) the
expiration date specified in the Award Agreement pertaining to such SAR.

6.5 Payment of SAR Amount. An SAR may be exercised (a) by the Participant’s
delivery of a written notice of exercise to the Secretary of the Company (or its
designee) setting forth the number of whole SARs which are being exercised,
(b) in the case of a tandem SAR, by surrendering to the Company any Options
which are cancelled by reason of the exercise of such SAR, and (c) by executing
such documents as the Company may reasonably request. Upon exercise of an SAR,
the Participant shall be entitled to receive payment from the Company in an
amount determined by multiplying:

3

(i) The amount by which the Fair Market Value of a Share on the date of exercise
exceeds the Exercise Price specified in the Award Agreement pertaining to such
SAR; times

(ii) The number of Shares with respect to which the SAR is exercised.

6.6 Payment Upon Exercise of SAR. Unless otherwise specified in the Award
Agreement pertaining to an SAR, payment to a Participant upon the exercise of
the SAR may be made, as determined by the Committee in its sole discretion,
either (a) in cash, (b) in Shares with a Fair Market Value equal to the amount
of the payment or (c) in a combination thereof.

ARTICLE 7

STOCK AWARDS

7.1 Grant of Stock Awards. Subject to the provisions of the Plan, Stock Awards
may be granted to such Employees at such times, and subject to such terms and
conditions, as determined by the Committee in its sole discretion; provided,
however, that Stock Awards may be granted only with respect to Class A Shares.
The Award Agreement pertaining to a Stock Award shall specify whether it is a
Restricted Stock Award or a Bonus Stock Award.

7.2 Stock Award Agreement. Each Stock Award shall be evidenced by an Award
Agreement that shall specify the number of Shares granted, any price to be paid
for the Shares, the Performance Goals (if any) and Period of Restriction
applicable to a Restricted Stock Award and such other terms and conditions as
the Committee, in its sole discretion, shall determine. Bonus Stock Awards are
not required to be subject to any Period of Restriction.

7.3 Transferability/Delivery of Shares. Shares subject to an Award of Restricted
Stock may not be sold, transferred, pledged, assigned, or otherwise alienated or
hypothecated during a Period of Restriction. During the Period of Restriction, a
Restricted Stock Award may be registered in the holder’s name or a nominee name
at the discretion of the Company and may bear a legend as described in
Section 7.4.3. Unless the Committee determines otherwise, Shares of Restricted
Stock shall be held by the Company as escrow agent during the applicable Period
of Restriction, together with stock powers or other instruments of assignment
(including a power of attorney), each endorsed in blank with a guarantee of
signature if deemed necessary or appropriate by the Company, which would permit
transfer to the Company of all or a portion of the Shares subject to the
Restricted Stock Award in the event such Award is forfeited in whole or in part.
Upon the grant of a Bonus Stock Award, subject to the Company’s right to require
payment of any taxes, the Company shall deliver to Participant the requisite
number of Shares (which may be in book entry or certificate form).

7.4 Other Restrictions. The Committee, in its sole discretion, may impose such
other restrictions on Shares subject to an Award of Restricted Stock as it may
deem advisable or appropriate, in accordance with this Section 7.4.

7.4.1. General Restrictions. The Committee may set restrictions based upon the
achievement of specific performance objectives (Company-wide, business unit or
individual), applicable federal or state securities laws, or any other basis
determined by the Committee in its discretion.

7.4.2. Section 162(m) Performance Restrictions. In the case of Awards of
Restricted Stock which are intended to satisfy the requirements for “qualified
performance-based compensation” under section 162(m) of the Code, the Committee
shall set restrictions based upon the achievement of Performance Goals.

 

7.4.3. Legend on Certificates. The Committee, in its discretion, may legend the
certificates representing Restricted Stock during the Period of Restriction to
give appropriate notice of such restrictions. For example, the Committee may
determine that some or all certificates representing Shares of Restricted Stock
shall bear the following legend:

4

“The sale or other transfer of the shares of stock represented by this
certificate, whether voluntary, involuntary, or by operation of law, is subject
to certain restrictions on transfer as set forth in the CME Group Inc. Amended
and Restated Omnibus Stock Plan (the “Plan”) and in an Award Agreement (as
defined by the Plan). A copy of the Plan and such Award Agreement may be
obtained from the Secretary of CME Group Inc.”

7.5 Removal of Restrictions. Shares of Restricted Stock covered by a Restricted
Stock Award made under the Plan shall be released from escrow as soon as
practicable after the termination of the Period of Restriction (and the
satisfaction or attainment of any applicable Performance Goals) and, subject to
the Company’s right to require payment of any taxes, the Company shall deliver
to Participant the requisite number of Shares (which may be in book entry or
certificate form).

7.6 Voting Rights. During the Period of Restriction, Participants holding Shares
of Restricted Stock granted hereunder may exercise full voting rights with
respect to those Shares, unless otherwise provided in the Award Agreement.

7.7 Dividends and Other Distributions. During the Period of Restriction,
Participants holding Shares of Restricted Stock shall be entitled to receive all
ordinary dividends and other distributions paid with respect to such Shares
unless otherwise provided in the Award Agreement; provided, however, that
Participants holding Shares of Restricted Stock subject to the achievement of
Performance Goals may not receive dividends or other distributions until the
Committee determines that Performance Goals have been satisfied. If any such
dividends or distributions are paid in Shares, the Shares shall be deposited
with the Company and shall be subject to the same restrictions on
transferability and forfeitability as the Shares of Restricted Stock with
respect to which they were paid. The Committee shall have the discretion to
determine the treatment of any extraordinary dividends; provided, however, that
Participants holding Shares of Restricted Stock subject to the achievement of
Performance Goals may not receive any extraordinary dividends until the
Committee determines that such Performance Goals have been satisfied. Any
delayed dividend or distribution shall be paid in a manner which complies with
the requirements of Section 409A of the Code.

7.8 Return of Restricted Stock to Company. On the date set forth in the Award
Agreement, the Restricted Stock for which restrictions have not lapsed shall
revert to the Company and again shall become available for Awards under the
Plan.



7.9   Termination of Service.

7.9.1. Disability, Retirement and Death. Unless otherwise specified in the Award
Agreement pertaining to a Restricted Stock Award granted to a Participant, upon
the Participant’s Termination of Service by reason of Disability, Retirement or
death, the Period of Restriction shall terminate as of such date, and all
Performance Goals shall be deemed to have been satisfied at the target level.

7.9.2. Other Termination of Service. Unless otherwise specified in the Award
Agreement pertaining to a Restricted Stock Award granted to a Participant, upon
the Participant’s Termination of Service for any reason other than Disability,
Retirement or death, the portion of such Award which is subject to a Period of
Restriction on such date shall be forfeited by the Participant and canceled by
the Company.

 

ARTICLE 8

PERFORMANCE SHARE AWARDS

8.1 Performance Share Awards. Subject to the provisions of the Plan, Performance
Share Awards may be granted to such Employees at such times, and subject to such
terms and conditions, as determined by the Committee in its sole discretion;
provided, however, that Performance Share Awards may be granted only with
respect to Class A Shares.

5

8.2 Terms of Performance Share Award Agreement.

8.2.1. Number of Performance Shares and Performance Goals. The Award Agreement
pertaining to a Performance Share Award shall specify the number of Performance
Shares subject to the Award and the Performance Goals and the Performance
Period.

8.2.2. Vesting and Forfeiture. The Award Agreement pertaining to a Performance
Share Award shall specify, in the Committee’s discretion and subject to the
terms of the Plan, for the vesting of such Award if specified Performance Goals
are satisfied or met during the Performance Period, and for the forfeiture of
all or a portion of such Award if specified Performance Goals are not satisfied
or met during the Performance Period.

8.2.3. Settlement of Vested Performance Share Awards. The Award Agreement
pertaining to a Performance Share Award (i) shall specify whether such Award may
be settled in Shares (including Shares of Restricted Stock) or cash or a
combination thereof and (ii) may specify whether the holder thereof shall be
entitled to receive, on a deferred basis, dividend equivalents, and, if
determined by the Committee, interest on or the deemed reinvestment of any
deferred dividend equivalents, with respect to the number of Shares subject to
such Award. If a Performance Share Award is settled in Shares of Restricted
Stock, a certificate or certificates or book entry record representing such
Restricted Stock shall be issued, and the Participant shall have such rights of
a stockholder of the Company as determined pursuant to Section 7.6 and 7.7.
Prior to the settlement of a Performance Share Award in Shares, including
Restricted Stock, the Participant shall have no rights as a stockholder of the
Company with respect to the Shares subject to such Award. Settlement of a
Performance Share Award shall occur within 30 days after the date the
Performance Goals underlying such Award have been attained or are deemed to have
been attained pursuant to Section 8.3.1. Notwithstanding any provision herein to
the contrary, to the extent necessary to avoid adverse tax consequences to a
Participant who is a “specified employee” under Section 409A of the Code,
settlement of a Performance Share Award shall not be made until after the
expiration of the six-month period commencing on the Participant’s Termination
of Service.

8.3 Termination of Service.

8.3.1. Disability, Retirement and Death. Unless otherwise specified in the Award
Agreement pertaining to a Performance Share Award granted to a Participant, upon
the Participant’s Termination of Service by reason of Disability, Retirement or
death, all Performance Goals shall be deemed to have been satisfied at the
target level with respect to such Performance Share Award. In the case of an
Award that is intended to qualify as “qualified performance-based compensation”
under Section 162(m) of the Code, the preceding sentence shall apply solely with
respect to a Termination of Service by reason of Disability or death.

8.3.2. Other Termination of Service. Unless otherwise specified in the Award
Agreement pertaining to a Performance Share Award granted to a Participant, upon
the Participant’s Termination of Service for any reason other than Disability,
Retirement or death, the portion of such Award which is subject to outstanding
Performance Goals on such date shall be forfeited by the Participant and
canceled by the Company.

 

ARTICLE 9

RESTRICTED STOCK UNIT AND PERFORMANCE STOCK UNIT AWARDS

9.1 Grant of Restricted Stock Unit and Performance Stock Unit Awards. Subject to
the provisions of the Plan, Restricted Stock Unit and Performance Stock Unit
Awards may be granted to such Employees at such times, and subject to such terms
and conditions, as determined by the Committee in its sole discretion; provided,
however, that Performance Stock Unit Awards may be granted only with respect to
Class A Shares.

6

9.2 Terms of Restricted Stock Unit and Performance Stock Unit Award Agreement.

9.2.1. Number of Shares and Performance Goals. The Award Agreement pertaining to
a Restricted Stock Unit or Performance Stock Unit Award shall specify the number
of Shares subject to the Award and, in the case of Performance Stock Units, the
performance metrics (which may include Performance Goals) and the Performance
Period.

9.2.2. Vesting and Forfeiture. The Award Agreement pertaining to a Restricted
Stock Unit or Performance Stock Unit Award shall specify, in the Committee’s
discretion and subject to the terms of the Plan, for the vesting of such Award
if the Participant’s employment or service continues for a specified period (in
the case of a Restricted Stock Unit) or if specified Performance Goals are
satisfied or met during the Performance Period (with respect to a Performance
Stock Unit), and for the forfeiture of all or a portion of such Award if
specified vesting criteria are not satisfied or met.

9.2.3. Settlement of Vested Restricted Stock Unit or Performance Stock Unit
Award. The Award Agreement pertaining to a Restricted Stock Unit or Performance
Stock Unit Award (i) shall specify whether such Award may be settled in Shares
or cash or a combination thereof and (ii) may specify whether the holder thereof
shall be entitled to receive, on a deferred basis, dividend equivalents, and, if
determined by the Committee, interest on or the deemed reinvestment of any
deferred dividend equivalents, with respect to the number of Shares subject to
such Award. Prior to the settlement of a Restricted Stock Unit or Performance
Stock Unit Award in Shares, the Participant shall have no rights as a
stockholder of the Company with respect to the Shares subject to such Award.
Settlement of a Performance Stock Unit Award shall occur within 30 days after
the date the Performance Goals underlying such Award have been attained.
Notwithstanding any provision herein to the contrary, to the extent necessary to
avoid adverse tax consequences to a Participant who is a “specified employee”
under Section 409A of the Code, settlement of a Restricted Stock Unit or
Performance Stock Unit Award shall not be made until after the expiration of the
six-month period commencing on the Participant’s Termination of Service.

9.3 Termination of Service. The treatment of Restricted Stock Unit or
Performance Stock Unit Awards upon the Participant’s Termination of Service
shall be set forth in the applicable Award Agreement. If such treatment is not
set forth in the applicable Award Agreement, upon the Participant’s Termination
of Service for any reason, the portion of such Award which is unvested on such
date shall be forfeited by the Participant and canceled by the Company.

ARTICLE 10

MISCELLANEOUS

10.1 No Effect on Employment or Service. Nothing in the Plan shall interfere
with or limit in any way the right of the Company to terminate any Participant’s
employment or service at any time, with or without cause. For purposes of the
Plan, transfer of employment of a Participant between the Company and any one of
its Affiliates (or between Affiliates) shall not be deemed a Termination of
Service. Employment with the Company and Affiliates is on an at-will basis only.

 

10.2 Participation. No Employee shall have the right to be selected to receive
an Award under this Plan, or, having been so selected, to be selected to receive
a future Award.

10.3 Indemnification. Each person who is or shall have been a member of the
Committee, or of the Board, shall be indemnified and held harmless by the
Company against and from (a) any loss, cost, liability, or expense that may be
imposed upon or reasonably incurred by him or her in connection with or
resulting from any claim, action, suit, or proceeding to which he or she may be
a party or in which he or she may be involved by reason of any good faith action
taken or good faith failure to act under the Plan or any Award Agreement, and
(b) from any and all amounts paid by him or her in settlement thereof, with the
Company’s approval, or paid by him or her in satisfaction of any judgment in any
such claim, action, suit, or proceeding against him or her, provided he or she
shall give the Company an opportunity, at its own expense, to handle and defend
the same before he or she undertakes to handle and defend it on his or her own
behalf. The foregoing right of indemnification shall not be exclusive of any
other rights of indemnification to which such persons may be entitled under the
Company’s Certificate of Incorporation or Bylaws, by contract, as a matter of
law, or otherwise, or under any power that the Company may have to indemnify
them or hold them harmless.

10.4 Successors. All obligations of the Company under the Plan, with respect to
Awards granted hereunder, shall be binding on any successor to the Company,
whether the existence of such successor is the result of a direct or indirect
purchase, merger, consolidation or otherwise, of all or substantially all of the
business or assets of the Company.

10.5 Beneficiary Designations. A Participant under the Plan may name a
beneficiary or beneficiaries to whom any vested but unpaid Award shall be paid
in the event of the Participant’s death. For purposes of this section, a
beneficiary may include a designated trust having as its primary beneficiary a
family member of a Participant. Each such designation shall revoke all prior
designations by the Participant and shall be effective only if given in a form
and manner acceptable to the Committee. In the absence of any such designation,
any vested benefits remaining unpaid at the Participant’s death shall be paid to
the Participant’s estate and, subject to the terms of the Plan and of the
applicable Award Agreement, any unexercised vested Award may be exercised by the
administrator or executor of the Participant’s estate.

10.6 Nontransferability of Awards. Unless otherwise determined by the Committee
with respect to an Award other than an Incentive Stock Option, no Award granted
under the Plan may be sold, transferred, pledged, assigned, or otherwise
alienated or hypothecated, other than by will, by the laws of descent and
distribution, or to the limited extent provided in Section 10.5. All rights with
respect to an Award granted to a Participant shall be available during his or
her lifetime only to the Participant and may be exercised only by the
Participant or the Participant’s legal representative.

10.7 No Rights as Stockholder. Except to the limited extent provided in
Sections 7.6 and 7.7, no Participant (nor any beneficiary) shall have any of the
rights or privileges of a stockholder of the Company with respect to any Shares
issuable pursuant to an Award (or exercise thereof), unless and until
certificates representing such Shares shall have been issued, recorded on the
records of the Company or its transfer agents or registrars, and delivered to
the Participant (or beneficiary). Any delivery of Shares hereunder may be in
book entry or certificate form, as determined by the Committee or its delegate,
in its discretion.

10.8 Withholding Requirements. Prior to the delivery of any Shares or cash
pursuant to an Award (or exercise thereof), the Company shall have the power and
the right to deduct (including, but not limited to, deduction through a
broker-assisted cashless exercise) or withhold, or require a Participant to
remit to the Company, an amount sufficient to satisfy federal, state, local and
foreign taxes (including, but not limited to, the Participant’s FICA and SDI
obligations) required to be withheld with respect to such Award (or exercise
thereof). Notwithstanding any contrary provision of the Plan, if a Participant
fails to remit to the Company such withholding amount within the time period
specified by the Committee (in its discretion), the Participant’s Award may, in
the Committee’s discretion, be forfeited and in such case the Participant shall
not receive any of the Shares subject to such Award.

10.9 Withholding Arrangements. The Committee, in its sole discretion and
pursuant to such procedures as it may specify from time to time, may permit or
require a Participant to satisfy all or part of the minimum tax withholding
obligations in connection with an Award by (a) having the Company withhold
otherwise deliverable Shares, or (b) delivering to the Company already-owned
Shares having a Fair Market Value equal to the amount required to be withheld.

10.10 Deferrals. The Committee, in its sole discretion, may permit a Participant
to defer receipt of the payment of cash or the delivery of Shares that would
otherwise be delivered to a Participant under the Plan. Any such deferral
elections shall be subject to such rules and procedures as shall be determined
by the Committee in its sole discretion and shall be done in a manner so as not
to result in taxation under Section 409A of the Code.

7

10.11 Change of Control. (a)(1) Notwithstanding any provision in this Plan or
any Award Agreement, in the event of a Change of Control pursuant to paragraphs
(c) or (d) of Section 2.8 in connection with which the holders of Shares receive
shares of common stock that are registered under Section 12 of the 1934 Act,
(i) all outstanding Options and SARs shall immediately become exercisable in
full, (ii) the Period of Restriction applicable to any outstanding Restricted
Stock Award shall lapse, (iii) the Performance Period applicable to any
outstanding Performance Share shall lapse, (iv) the Performance Goals applicable
to any outstanding award shall be deemed to be satisfied at the maximum level
and (v) there shall be substituted for each Share available under this Plan,
whether or not then subject to an outstanding award, the number and class of
shares into which each outstanding Share shall be converted pursuant to such
Change of Control. In the event of any such substitution, the purchase price per
share in the case of an Option and the base price in the case of an SAR shall be
appropriately adjusted by the Committee (whose determination shall be final,
binding and conclusive), such adjustments to be made in the case of outstanding
Options and SARs without an increase in the aggregate purchase price or base
price.

(2) Notwithstanding any provision in this Plan or any Award Agreement, in the
event of a Change of Control pursuant to paragraph (a) or (b) of Section 2.8, or
in the event of a Change of Control pursuant to paragraph (c) or (d) of
Section 2.8 in connection with which the holders of Shares receive consideration
other than shares of common stock that are registered under Section 12 of the
1934 Act, each outstanding Award shall be surrendered to the Company by the
holder thereof, and each such Award shall immediately be canceled by the
Company, and the holder shall receive, within ten days of the occurrence of a
Change of Control (or such later date as may be required for compliance with
Section 409A of the Code), a cash payment from the Company in an amount equal to
(i) in the case of an Option, the number of Shares then subject to such Option,
multiplied by the excess, if any, of the Fair Market Value of a Share on the
date of occurrence of the Change of Control, over the purchase price per Share
subject to the Option, (ii) in the case of an SAR other than a tandem SAR, the
number of Shares then subject to such SAR, multiplied by the excess, if any, of
the Fair Market Value of a Share on the date of occurrence of the Change of
Control, over the base price of the SAR, (iii) in the case of a Restricted Stock
Award or Performance Share Award, the number of Shares or the number of
Performance Shares, as the case may be, then subject to such Award, multiplied
by the greater of (A) the highest per Share price offered to stockholders of the
Company in any transaction whereby the Change of Control takes place or (B) the
Fair Market Value of a Share on the date of occurrence of the Change of Control.
Notwithstanding the foregoing, in the event of a Change in Control that does not
constitute a “change in control event” as defined for purposes of Section 409A
of the Code, the payment with respect to Performance Shares described in clause
(iii) of the preceding sentence shall not be paid until the time prescribed in
Section 8.2.3 or 9.2.3, as applicable.

 

In the event of a Change of Control, each tandem SAR shall be surrendered by the
holder thereof and shall be canceled simultaneously with the cancellation of the
related Option. The Company may, but is not required to, cooperate with any
person who is subject to Section 16 of the Exchange Act to assure that any cash
payment in accordance with the foregoing to such person is made in compliance
with Section 16 and the rules and regulations thereunder.

10.12 Restrictions on Shares. Each Award made hereunder shall be subject to the
requirement that if at any time the Company determines that the listing,
registration or qualification of the Shares subject to such Award upon any
securities exchange or under any law, or the consent or approval of any
governmental body, or the taking of any other action is necessary or desirable
as a condition of, or in connection with, the exercise or settlement of such
Award or the delivery of Shares thereunder, such Award shall not be exercised or
settled and such Shares shall not be delivered unless such listing,
registration, qualification, consent, approval or other action shall have been
effected or obtained, free of any conditions not acceptable to the Company. The
Company may require that certificates evidencing shares delivered pursuant to
any Award made hereunder bear a legend in indicating that the sale, transfer or
other disposition thereof by the holder is prohibited except in compliance with
the Securities Act of 1933, as amended, and the rules and regulations
thereunder.

ARTICLE 11

AMENDMENT, TERMINATION AND DURATION

11.1 Amendment, Suspension or Termination. The Board, in its sole discretion,
may amend, suspend or terminate the Plan, or any part thereof, at any time and
for any reason, subject to any requirement of stockholder approval required by
applicable law, rule or regulation, including section 162(m) and section 422 of
the Code; provided, however, that notwithstanding any other provision of the
Plan or any Award Agreement, without stockholder approval, no such amendment,
alternation, suspension, discontinuation or termination shall be made that,
absent such stockholder approval:



  •   violates the rules or regulations of any securities listing exchange
applicable to the Company;



  •   increases the number of shares authorized under the Plan as specified in
Section 4.1 of the Plan (other than pursuant to adjustments made under
Article 4);



  •   increases the number of shares subject to the limitations contained in
Section 4.1 (other than pursuant to adjustments made under Article 4);



  •   permits the Award of Options or SARs at a price less than 100% of the Fair
Market Value of a Share on the date of grant of such Option or SAR;



  •   permits the repricing of Options or SARs, as prohibited by Article 12 of
the Plan; or



  •   expands the classes or categories of persons eligible to receive Awards
under the Plan.

 

The amendment, suspension or termination of the Plan shall not, without the
consent of the Participant, alter or impair any rights or obligations under any
Award theretofore granted to such Participant. No Award may be granted during
any period of suspension or after termination of the Plan.

11.2 Duration of the Plan. The Plan shall, subject to Section 11.1 (regarding
the Board’s right to amend or terminate the Plan), terminate on June 30, 2012,
unless earlier terminated by the Board. The termination of the Plan shall not
affect any Awards granted prior to the termination of the Plan.

 

ARTICLE 12

PROHIBITION ON REPRICING

12.1 Prohibition on Repricing. Except as provided in Section 4.3 of the Plan, no
Option or SAR may be amended to reduce its initial exercise or grant price and
no Option or SAR shall be cancelled in exchange for cash, other Awards or
replaced with Options or SARs having a lower exercise or grant price, without
the approval of the stockholders of the Company.

ARTICLE 13

LEGAL CONSTRUCTION

13.1 Gender and Number. Except where otherwise indicated by the context, any
masculine term used herein also shall include the feminine; the plural shall
include the singular and the singular shall include the plural.

13.2 Severability. In the event any provision of the Plan shall be held illegal
or invalid for any reason, the illegality or invalidity shall not affect the
remaining parts of the Plan, and the Plan shall be construed and enforced as if
the illegal or invalid provision had not been included.

13.3 Requirements of Law. The granting of Awards and the issuance of Shares
under the Plan shall be subject to all applicable laws, rules and regulations,
and to such approvals by any governmental agencies or national securities
exchanges as may be required.

13.4 Section 409A. The Plan is intended to comply with Section 409A of the Code
and the interpretative guidance thereunder and shall at all times be interpreted
and administered in accordance with such intent. To the extent that any
provision of the Plan violates Section 409A, such provision shall be
automatically reformed, if possible, to comply with Section 409A or stricken
from the Plan. If an operational failure occurs with respect to Section 409A
requirements, any affected Participant shall fully cooperate with the Company to
correct the failure, to the extent possible, in accordance with any correction
procedure established by the Internal Revenue Service. No provision of the Plan
shall be interpreted to transfer any liability for a failure to comply with
Section 409A from a Participant or any other individual to the Company.

13.5 Governing Law. The Plan and all Award Agreements shall be construed in
accordance with and governed by the laws of the State of Delaware, but without
regard to its conflict of law provisions.

13.6 Captions. Captions are provided herein for convenience only, and shall not
serve as a basis for interpretation or construction of the Plan.

 

8